Title: To Benjamin Franklin from Peter Collinson, [5 October 1755]
From: Collinson, Peter
To: Franklin, Benjamin


Speaker Isaac Norris entered a long note on an interleaved sheet in a copy of Poor Richard improved, 1755, following the calendar for December. He first copied an advertisement from the Antigua Gazette or Public Advertiser, Aug. 12, 1755, in which George Thomas, former governor of Pennsylvania and now governor of the Leeward Islands, defended himself against criticisms of his conduct in Pennsylvania made by Robert Hunter Morris in a message to the Assembly, Dec. 24, 1754, objecting to a money bill. Then Norris wrote a heading, “Peter Collinson to B. F. 8br 5. 1755, in a Magazine” and followed it with this fragment of a letter. The original has not been found nor has the magazine been identified from which Norris said he copied it. Collinson may have been replying to Franklin’s letter of Aug. 27, 1755, but coverage of the long dispute between the governor and the Assembly was full enough in the London press for Collinson’s comments to have been based on the public prints as well as on information Franklin supplied privately. Norris wrote at the end of this passage he quoted: “This was the whole Letter,” probably meaning thereby that he had copied all of the letter that the magazine had published, not necessarily the whole of the original letter.
  
[October 5, 1755]
Can any Man be more wrong headed than your Governor not to pass the most equitable Law in the World. Our People at the Helm resent his Conduct.
No War yet proclaimed with France.
